Per Curiam.
This is a petition for mandamus to compel the respondent to set aside an order sustaining a demurrer to a plea in abatement. The case is ruled by the case of Michigan Mut. Fire-Ins. Co. v. Wayne Circuit Judge, 112 Mich. 270 (70 N. W. 582), in which it was attempted to fix a rule for these cases, and which was followed in St. Clair Tunnel Co. v. St. Clair Circuit Judge, 114 Mich. 417 (72 N. W. 249), Reed v. St. Clair Circuit Judge, 122 Mich. 157 (80 N. W. 985), and Improved-Match Co. v. Michigan Mut. Fire-Ins. Co., 122 Mich. 259 (80 N. W. 1088). It seems that these cases were overlooked at the time of the decision of Carpenter v. St. Clair Circuit Judge, 122 Mich. 323 (81 N. W. 95).
The order to show cause is denied.